DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, 17-20, in the reply filed on 12/14/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 1) The terms “a fetal heart rate acquisition circuit”, “a labor pain intensity acquisition circuit”, “a fetal bioelectric signal acquisition circuit”, “a display circuit” in Claim 1, “a maternal electrocardiogram signal acquisition circuit” in Claim 4, and “a variation detection circuit” in Claim 6 lack clear antecedent basis in the specification. The specification does not even mention the term “circuit”. The specification fails to provide antecedent basis for said claimed terms.
Claim Objections
Claims 1-8, 17-20 are objected to because of the following informalities:  1) the parentheses and characters therein should be omitted (Claim 1). Characters in parentheses are reserved for indicating elements in the drawings and bear no weight (MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Applicant has replaced the terms “means” and “unit” which invoked 112f with the terms “circuit”, now reciting “a fetal heart rate acquisition circuit”, “a labor pain intensity acquisition circuit”, “a fetal bioelectric signal acquisition circuit”, “a display circuit” in Claim 1. Applicant refers to these replacements as “axiomatic” without explaining what the axiom is, and without any evidence to support such a conclusory statement. The original disclosure doesn’t mention the term “circuit”, and does not link or associate the term with any of the aforesaid limitations. There is nothing in the 
For examination purposes, said terms are treated as purely functional terms.   


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

1) Regarding Claim 1, as also noted in the 112(a) written description section, Applicant has replaced the terms “means” and “unit” which invoked 112f with the terms “circuit”, now reciting “a fetal heart rate acquisition circuit”, “a labor pain intensity acquisition circuit”, “a fetal bioelectric signal acquisition circuit”, “a display circuit” in Claim 1, “. Applicant refers to these replacements as “axiomatic” without explaining what the axiom is, and without any evidence to support such a conclusion. There is a lack of clear correspondence (and antecedence) between the terms used in the claims with the terms used in the specification, as required by 37 CFR 1.75(d)(1). See MPEP 2173.03 and 1302.01: “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).” 
2) Regarding Claim 1, it is not clear by the limitations “a display circuit configured to display” whether a physical display (monitor, screen) is required by the claim or not. On the one hand it appears that Applicant is attempting to claim only a circuit of a display, but on the other hand circuits don’t display information, they only output information that is displayed by a display/monitor/screen. Thus, it’s not clear whether an actual display is required or not. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
3) Regarding Claims 2, 4, and 7, claim limitations “designated period input device”, “event input device”, “event information display device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is not clear what structure corresponds to the terms or even whether the terms refer to software or hardware. For examination purposes, the claims are treated under the broadest reasonable interpretation as purely functional limitations.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

to display an event information display device”. It is not clear what displaying a device is meant to convey. Is the device in question a device that is imaged and displayed by the circuit?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120182301 by Wenholz (cited by Applicant 12/8/2020).

Examiner’s notes:
Applicant replaced all recitations of the term “means” with the term “circuit”. The term “circuit” does not find explicit support in the original disclosure. Note that the claim does not require any processing unit (cpu), but instead relies on the generic term “circuit”, which could refer to any type of hardware/circuitry. The “circuit(s)” could be part of the same “circuit” or could be a distributed “circuit” system. Thus, as long as the functional terms associated with the “circuit(s)” are met by the prior art, the claims are met.   


	a fetal heart rate acquisition circuit configured to acquire a fetal heart rate (e.g. Fig. 8, par. 19, 54, Claims 8-9: fetal heart rate 376/377); 
	a labor pain intensity acquisition circuit configured to acquire a maternal labor pain intensity (e.g. Fig. 8, par. 19, 54, Claims 8-9: maternal intrauterine pressure 378 is indicative of “pain intensity”, see Applicant’s specification par. 3); 
	a fetal bioelectric signal acquisition circuit configured to acquire a fetal bioelectric signal (e.g. Fig. 8, par. 19, 54, Claims 8-9: fetal ECG 379); and 
	a display circuit (par. 21, Fig. 1: computing device 102 coupled to display 104) configured to simultaneously display (a) a cardiotocogram that shows a fetal heart rate and a labor pain intensity side by side on a common time axis over time and (b) a fetal bioelectric signal diagram that shows the fetal bioelectric signal (e.g. Fig. 8, par. 19, 54, Claims 8-9: fetal heart rate 376/377, maternal intrauterine pressure 378, and fetal ECG 379 are displayed together, and the disclosure does include that the fetal heart rate and the maternal intrauterine pressure are synchronized and “plotted along the same time axis so that the user can correlate an event or condition associated with the second type of physiological signals” (emphasis added); As a side note, “common” carries the meaning of “ordinary”, beside the meaning of “same”).

	Regarding Claim 2, Wenholz discloses the maternal and fetal monitoring device according to claim 1, further comprising a designated period input device configured to designate a predetermined period on the cardiotocogram, wherein the display circuit is 

 	Regarding Claim 3, Wenholz discloses the maternal and fetal monitoring device according to claim 2, wherein the display circuit is configured to display the fetal bioelectric signal in the predetermined period on the fetal bioelectric signal diagram in such a manner that the fetal bioelectric signal displayed in the predetermined period is distinguishable from a fetal bioelectric signal acquired in another period adjacent to the predetermined period (the claim does not require that previous recordings are displayed at the same time as current recording, although this is also disclosed by Wenholz (e.g. par. 43, 49), and reads on the natural variation of the signal over time which would make one time period “distinguishable” from another).

 	Regarding Claims 4 and 17, Wenholz discloses the maternal and fetal monitoring device according to claims 1 and 2, further comprising a maternal electrocardiogram signal acquisition circuit configured to acquire a maternal electrocardiogram signal, wherein the display circuit is configured to display a maternal electrocardiogram that shows the maternal 2electrocardiogram signal together with the fetal bioelectric signal diagram (as discussed in Claim 1 and par. 16, 19 and 58, the display includes superimposed maternal heart rate waveforms, ie. maternal electrocardiogram).  

	Regarding Claim 5, 18 and 20, Wenholz discloses the maternal and fetal monitoring device according to claims 1, 2 and 4, further comprising an event input device configured to record event information, wherein the display circuit is configured to display the event information on the cardiotocogram together with information on the fetal heart rate and the labor pain intensity (e.g. par. 19, 28, 51-52, 63: event detection and indication).

	Regarding Claims 6 and 19, Wenholz discloses the maternal and fetal monitoring device according to claims 1 and 2, further comprising a variation detection circuit configured to detect a variation in the fetal bioelectric signal, wherein the display circuit is configured to display an occurrence point of the variation in the fetal bioelectric signal on the cardiotocogram together with information on the fetal heart rate and the labor pain intensity (e.g. par. 19, 28, 51-52, 63: event detection and indication, which would require detection of patterns and variation).  

	Regarding Claim 7, Wenholz discloses the maternal and fetal monitoring device according to claim 5, wherein the display circuit is configured to further display an event information display device that shows a time axis representative of an entire period during which the fetal heart rate, the labor pain intensity, and the fetal bioelectric signal are acquired and a display range frame reresentative of a display range of the cardiotocogram on the time axis (as discussed in Claims 1, 5 and 6: the physiological signals and events are displayed together in the same axis).

 	Regarding Claim 8, Wenholz discloses the maternal and fetal monitoring device according to claim 7, wherein the event information display device is configured to further display an icon indicating a time on the time axis when the event information is input (e.g. Fig. 4, par. 50: user and system generated annotations 340 and 350).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANOLIS PAHAKIS/Examiner, Art Unit 3792